NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objection

The drawings are objected because-  
(1) The drawings are objected to under 37 CFR 1.83(a). Drawings are objected because all the elements mentioned in the claim are not shown. The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a sensor”, claimed in claims 1, 5 and 10 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
(2) The drawings are objected to because drawings of Fig.9 are blurred. The figure 9 of PGPub and the originally filed drawings are not readable. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning (See MPEP 1.84 (l)).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Objections
Claims 1-4, 9 and 13 are objected to because of the following informalities:  
Claim 1 discloses “a sensor” in the preamble, however, the claim merely discloses mounting elements to mount a sensor, not the component of the sensor. Thus, the claim is objected and appropriate correction is required.
Claim 4 discloses a limitation “a second plurality of hooks,” however, there is no first plurality of hooks claimed in claim 4 or in claim 1 from which claim 4 depend. Thus, the claim is objected and appropriate correction is required.
Claim 9 discloses a limitation “a second plurality of hooks,” however, there is no first plurality of hooks claimed in claim 9 or in claim 5 from which claim 9 depend. Thus, the claim is objected and appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. (See MPEP § 2172.01). The omitted structural cooperative relationships in claim 5, are: 
Claim 5 recites a limitation "securing the sensor to a wall by fastening the security fins to the wall through the plurality of bores", however, one of ordinary skill in the art fails to ascertain how the sensor is connected to the mount, more specifically to the fins. The examiner turns to the originally filed disclosure and best understood by the examiner, none of the sections discloses the claimed feature in a persuasive manner. None of the drawings provides any guidance so that one of ordinary skill in the art can recognize how the sensor is connected to the mount, more specifically to the fins. Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 
Claims 6-9 are rejected as they fail to correct the problem of claim 5 from which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rush (US 2011/0277569 A1).
Regarding Claim 1, Rush teaches an instrumentation fitting (Fig.1-2; element 2), including: a mounting part (fig.1; element 4) defining a profile (shown  in fig.1); a mounting plate (fig.1; element 14) to which the mounting part (fig.1; element 4) is mounted (shown in fig.1-2 and discussed in [0011]); and  a plurality of security fins (fig.1; elements 16, fasteners) mounted to the mounting plate (shown in fig.1), each of the security fins (fig.1; elements 16) 
Rush does not explicitly teach a sensor.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Rush to arrive at the instant invention because Rush’s structure is related to a housing or mounting structure for a sensor where the sensor is feed through flange 6 [0008]. Further, the leads from sensors are routed through the lead out slots 20 for connection to a temperature or pressure measuring instrument [0009]. Thus, Rush implicitly teaches a sensor and its mounting structure.

Regarding Claim 2, the sensor of claim 1 is taught by Rush.
Rush further teaches that the mounting plate defines a plurality of cooperating hooks (fig.1; element 16 also performs as cooperating hooks); the mounting part defines a plurality of mounting recesses (fig.1; element 24); and the mounting part is mounted to the mounting plate by engagement of the cooperating hooks with the mounting recesses (shown in fig.1 and discussed in [0011] that the recesses 24 receive fasteners 16).  

Regarding Claim 3, the sensor of claim 2 is taught by Rush.
Rush further teaches that the mounting part is further mounted to the mounting plate by a plurality of fasteners (elements 16 perform as fasteners as well).  
Claim 4, the sensor of claim 1 is taught by Rush.
Rush further teaches that the mounting part defines a plurality of mounting recesses (fig.1; element 24).
As to the limitation “the security fins each define a second plurality of hooks that engage the engagement recesses to engage the security fins with the mounting part,”  Rush discloses the claimed invention except for a second plurality of hooks that engage the engagement recesses to engage the security fins with the mounting part. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Rush to arrive at the instant invention because Rush discloses a plurality of hooks that engage the engagement recesses to engage the security fins with the mounting part. Further, it would have been obvious to one of ordinary skill in the art to incorporate a second plurality of hooks since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

As best understood, regarding Claim 5, Rush teaches a method for mounting a sensor or sensor lead (fig.1-2; element 2, an instrumentation fitting), comprising: mounting a mounting part (fig.1; element 4) to a mounting plate (fig.1; element 14), the mounting part defining a profile (shown  in fig.1 and discuss in [0011]); mounting a plurality of security fins (fig.1; elements 16) to the mounting part (shown  in fig.1 and discuss in [0011]), each of the security fins defining a respective flange that extends beyond the profile of the mounting part (shown in fig.1) and a plurality of bores through which the security fins may be secured to a mounting location in use (shown  in fig.1 and [0011] discloses that the main body 4 comprises a 
Rush does not explicitly teach regardingPage 26Docket No. 90647492 securing the sensor to a wall by fastening the security fins to the wall through the plurality of bores. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Rush to arrive at the instant invention because Rush’s structure is related to a housing or mounting structure for a sensor where the sensor is feed through flange 6 [0008]. Further, the leads from sensors are routed through the lead out slots 20 for connection to a temperature or pressure measuring instrument [0009]. Thus, Rush implicitly teaches a sensor and its mounting structure. Furthermore, the instrumentation fitting 2 is secured by securing the cover plate 14 to the main body 4 by tightening the fasteners 16 in the threaded apertures 18 of the flange 6. One of ordinary skill in the art may use this teaching of Rush to secure the sensor mounting parts to a wall, as required. 

Regarding Claim 6, the method of claim 5 is taught by Rush.
Rush further teaches that mounting the mounting part to the mounting plate includes engaging a plurality of cooperating hooks (fig.1; element 16 also performs as cooperating hooks) on the mounting part with a plurality of mounting recesses (fig.1; element 24) in the mounting plate [0011].  

Regarding Claim 7, the method of claim 6 is taught by Rush.
Rush further teaches that mounting the mounting part to the mounting plate further includes mounting the mounting part to the mounting plate using a plurality of fasteners (shown 

Regarding Claim 8, the method of claim 5 is taught by Rush.
Rush further teaches that comprising plate engaging the security fins to the mounting part (shown in fig.1 and discussed in [0011] that the recesses 24 receive fasteners 16).  

Regarding Claim 9, the method of claim 8 is taught by Rush.
Rush further teaches that engaging the security fins and the mounting part by engaging a second plurality of hooks to a plurality of engagement recesses defined by the mounting part.  
As to the limitation “engaging the security fins and the mounting part by engaging a second plurality of hooks to a plurality of engagement recesses defined by the mounting part,”  Rush discloses the claimed invention except for a second plurality of hooks that engage the engagement recesses to engage the security fins with the mounting part. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Rush to arrive at the instant invention because Rush discloses a plurality of hooks that engage the engagement recesses to engage the security fins with the mounting part. Further, it would have been obvious to one of ordinary skill in the art to incorporate a second plurality of hooks since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rush in view of Kostelecky et al. (US 8,955,344 B2, “Kostelecky”). 
Regarding Claim 10, Rush teaches a method for mounting a sensor or sensor lead (fig.1-2; element 2, an instrumentation fitting), comprising: the sensor fitting includes a mounting part (fig.1; element 4) engaged to a mounting plate (fig.1; element 14) and a plurality of security fins (fig.1; elements 16); fastening the mounting plate to a wall (shown in fig.1 and [0011] discloses that the main body 4 comprises a corresponding number of recesses 24 to permit the fastener 16 to be received in the apertures 18); engaging the security fins (fig.1; elements 16) with the mounting part (fig.1; element 4) [0011]; engaged security fins into an engagement with the mounting plate [0011]; and fastening the security fins to the wall (Rush’s structure is related to a housing or mounting structure for a sensor where the sensor is feed through flange 6 [0008]. Further, the leads from sensors are routed through the lead out slots 20 for connection to a temperature or pressure measuring instrument [0009]. Thus, Rush implicitly teaches a sensor and its mounting structure. Furthermore, the instrumentation fitting 2 is secured by securing the cover plate 14 to the main body 4 by tightening the fasteners 16 in the threaded apertures 18 of the flange 6. One of ordinary skill in the art may use this teaching of Rush to secure the sensor mounting parts to a wall, as required.).  
Rush does not explicitly teach regarding (i) powering up the sensor, and (ii) sliding the mounting part and engaged security fins into an engagement with the mounting plate.
However, Kostelecky teaches (i) a HVAC sensor assembly and method comprising a platform 110 may include any suitable components for powering HVAC sensors secured relative to the platform and for processing and/or communicating information from the sensors (col.4; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kostelecky in the method of Rush since this is well-known in the art to power the sensor while in use, and slidably securing a sensor mounting part is also is a known alternative securing mechanism in the art. Thus, utilizing Kostelecky’s teaching, one of ordinary skill in the art may modify the mounting part to make it slidable.

Regarding Claim 11, the method of claim 10 is taught by Rush in view of Kostelecky.
Rush further teaches that engaging the mounting part and the security fins with the mounting plate includes mounting the mounting part to the mounting plate by engaging a plurality of cooperating hooks (fig.1; element 16 also performs as cooperating hooks) on the mounting plate with a plurality of mounting recesses (fig.1; element 24) in the mounting part (shown in fig.1 and discussed in [0011] that the recesses 24 receive fasteners 16). 

Regarding Claim 12, the sensor of claim 11 is taught by Rush in view of Kostelecky.
Rush further teaches that the engaging the mounting part to the mounting plate further includes fastening the mounting part to the mounting plate (elements 16 perform as fasteners as well).  

Regarding Claim 13, the method of claim 10 is taught by Rush in view of Kostelecky.

As to the limitation “clipping the security fins to the back of the mounting part by engaging a second plurality of hooks defined by the security fins with the plurality of mounting recesses defined by the mounting plate,” Rush discloses the claimed invention except for a second plurality of hooks that engage the engagement recesses to engage the security fins with the mounting part. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Rush to arrive at the instant invention because Rush discloses a plurality of hooks that engage the engagement recesses to engage the security fins with the mounting part. Further, it would have been obvious to one of ordinary skill in the art to incorporate a second plurality of hooks since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Wang (US 2014/0355182 A1) teaches a connecting unit for connecting an electronic unit to a housing includes a first connecting component having a fastening hole, a second connecting component including a head and a stem, and a resilient buffering member sleeved on the first connecting component, and having an end that abuts against a board of the electronic unit and that has a mounting hole. A portion of the buffering member is between the first connecting component and the board. The stem extends through the board and the mounting hole to engage 
Mi et al. (US 2011/0157805 A1) teaches a mounting apparatus is provided for fixing a computer case to a liquid crystal display (LCD) monitor.  The mounting apparatus includes a supporting bracket attached to a backside of the LCD monitor, and a latch mechanism movably mounted to the supporting bracket.  The latch mechanism includes a locking member slidably engaging with the supporting bracket, and a driving member slidably engaging with the supporting bracket (“Abstract”).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SUMAN K NATH/Primary Examiner, Art Unit 2861